DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7, 9, 12-13, 18, 20, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fetzer et al. (US Patent Publication: 20070024840, “Fetzer”).

Regarding claim 1, Fetzer teaches,  A laser ranging and detection (lidar) system, (Fig. 13) comprising:
a laser operable to propagate ultrashort laser pulses to a target during a plurality of scanning periods; (“[0225] Merely by way of example, one of myriad uses may involve an aircraft 101 (FIG. 13), serving as part of the inventive apparatus, that translates 104 the STIL system 100 in the so-called "pushbroom" pulsed mode over or next to objects in a scene 105 to be imaged. While in motion 104, the system forms both the downward- or sideward-transmitted near-infrared pulses 103 and the reflected or back-scattered near-infrared pulses 8 within a thin-fan-shaped beam envelope 102.” “[0017] Each laser pulse thus generates at the receiver, after time-resolution of the return pulse, at least one two-dimensional snap-shot data set representing range (time) vs. azimuth (cross-track detail) for the instantaneous relative position of the system and object field.”)
a streak tube imaging system (element 18) operable to collect returns of the ultrashort laser pulses from the target during each scanning period, and to generate a two-dimensional (2D) image of the returns of the ultrashort laser pulses during each scanning period; (“[0013] Within the streak tube, a very rapidly varying electrical deflection voltage 28, applied across deflection electrodes 27, sweeps 29 the one-dimensional electronic image 25 quickly down a phosphor-coated surface 31, forming a two-dimensional visible image on the phosphor screen.”) and
a processor (element 91 “The primary data processing 91, 92” ) operable to generate a representation of the target based on the 2D images from the streak tube imaging system. ( element 91  Fig. 13 is the processor. “[0228] The interpretive portions 91-94 of the apparatus may also include a monitor 99 that displays an image 98 of the scene 105 for viewing by a person 97 within the aircraft--even though the scene 105 itself might be entirely invisible to direct human view, obscured by fog or clouds (not shown). Viewing may instead, or in addition, be at a base station (not shown) that receives the results of the data-processing system by telemetry 95. [0229] The primary data processing 91, 92 advantageously produces an image 98 for such viewing--preferably a volume-equivalent series of two-dimensional images as taught in the pushbroom art, including the earlier-mentioned previous patent documents of Arete Associates.”)

Claim 12 is directed to a method and its steps are similar in scope and function of the elements of the device claim 1  and therefore claim 12 is rejected with same rationales as specified in the rejection of claim 1.

Regarding claim 23, Fetzer teaches,  A laser ranging and detection (lidar) system, comprising:
a laser operable to propagate laser pulses to a target; (“[0225] Merely by way of example, one of myriad uses may involve an aircraft 101 (FIG. 13), serving as part of the inventive apparatus, that translates 104 the STIL system 100 in the so-called "pushbroom" pulsed mode over or next to objects in a scene 105 to be imaged. While in motion 104, the system forms both the downward- or sideward-transmitted near-infrared pulses 103 and the reflected or back-scattered near-infrared pulses 8 within a thin-fan-shaped beam envelope 102.” “[0017] Each laser pulse thus generates at the receiver, after time-resolution of the return pulse, at least one two-dimensional snap-shot data set representing range (time) vs. azimuth (cross-track detail) for the instantaneous relative position of the system and object field.”)
a streak tube imaging system operable to collect returns of the laser pulses from the target, to propagate electrons resulting from the returns to a phosphor screen using a pair of time varying waveforms, and to generate two-dimensional (2D) images of the returns based on the electrons; (“[0013] Within the streak tube, a very rapidly varying electrical deflection voltage 28, applied across deflection electrodes 27, sweeps 29 the one-dimensional electronic image 25 quickly down a phosphor-coated surface 31, forming a two-dimensional visible image on the phosphor screen.”) and
a processor  (element 91 “The primary data processing 91, 92” ) operable to generate a representation of the target based on the 2D images. ( element 91  Fig. 13 is the processor. “[0228] The interpretive portions 91-94 of the apparatus may also include a monitor 99 that displays an image 98 of the scene 105 for viewing by a person 97 within the aircraft--even though the scene 105 itself might be entirely invisible to direct human view, obscured by fog or clouds (not shown). Viewing may instead, or in addition, be at a base station (not shown) that receives the results of the data-processing system by telemetry 95. [0229] The primary data processing 91, 92 advantageously produces an image 98 for such viewing--preferably a volume-equivalent series of two-dimensional images as taught in the pushbroom art, including the earlier-mentioned previous patent documents of Arete Associates.”)


Regarding claims 2 and 13, Fetzer teaches, the processor is further operable to synchronize the propagation of at least a portion of the ultrashort laser pulses from the laser with a corresponding portion of the returns of the ultrashort laser pulses at the streak tube imaging system. (“[0245] For example two lasers 409a, 409b (FIG. 24) producing respective pulses 403a, 403b in different wavebands--or if preferred a single laser capable of emission in different bands--can be operated in alternation. The returns 408 from an object field 441 are directed to a single, common .lamda.C 10, which relays the optical signals to a streak tube 18, camera 19 and interpretive stages 34 just as before. This type of operation yields a time-shared system. [0246] Here the converter 10 may have sufficiently uniform response in the two wavebands to enable operation of the camera system 18, 19, 34 for processing of both sets of returns 408. To enhance such capability the .lamda.C, the streak tube 18, or the back-end stage 19--or combinations of these--can be synchronously adjusted in sensitivity, electronically.”)

Regarding claims 7 and 18,  Fetzer teaches, the streak tube imaging system is operable to integrate the returns of the ultrashort laser pulses over multiple scanning periods. (“[0017] Each laser pulse thus generates at the receiver, after time-resolution of the return pulse, at least one two-dimensional snap-shot data set representing range (time) vs. azimuth (cross-track detail) for the instantaneous relative position of the system and object field. Successive pulses, projected and captured during the continuing relative motion, provide many further data frames to complete a third dimension of the volumetric image.”)

Regarding claims 9 and 20, Fetzer teaches, the streak tube imaging system comprises two electrode pairs, each electrode pair coupled to a dedicated time varying voltage waveform source, to sweep electrons resulting from the returns of the ultrashort laser pulses in a continuous pattern. (“[0013] Within the streak tube, a very rapidly varying electrical deflection voltage 28, applied across deflection electrodes 27, sweeps 29 the one-dimensional electronic image 25 quickly down a phosphor-coated surface 31, forming a two-dimensional visible image on the phosphor screen.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 6, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fetzer in view of Fermann et al. ( US patent Publication: 20100074279, “Fermann”).
Regarding claims 3 and 14, Fetzer teaches, the laser is a laser operable to propagate the ultrashort laser pulses at a rate of at least 1MHz. (Fetzer,  “ [0167] Our first determination, using the apparatus, was the bandwidth of the .lamda.C itself. In this measurement the width of the pulse C3 (FIG. 7) from the signal-generator 12 was varied from 16 to 2.6 nsec while observing the relative pulse shapes of the output current waveform C1 from the receiver 13, 14 and the current drive waveform C2 into the VCSEL 16, using a digital oscilloscope (not shown).” ) however doesn’t expressly teach, the laser is mode-locked.
However Fermann teaches,  the laser is a mode-locked laser operable to propagate the ultrashort laser pulses at a rate of at least 1MHz. (“[0014] In accordance with the present invention, operator monitoring and control, using additional phase adjusters are unnecessary. Fiber lengths on the order of 1 to 2 meters can be used to provide ultra-short pulses in a cost-effective architecture which is commercially practical.”)
Fetzer and Fermann are analogous as they are from the field of  Laser.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Fetzer to have included the laser to be mode locked as taught by Fermann.
The motivation to include the modification is to provide a laser that is insensitive to temperature variations and which possess only negligible sensitivity to pressure variations

Regarding claims 6 and 17,  Fetzer doesn’t expressly teach,  the laser comprises a cavity with at least one gain medium. 
However Fermann teaches, the laser comprises a cavity with at least one gain medium.  (“[0015] Generally speaking, exemplary embodiments of the present invention relate to a passively modelocked laser comprising means for generating laser energy and means for pumping the laser energy generating means. The laser energy generating means includes a cavity. In accordance with exemplary embodiments, the cavity includes a gain medium for amplifying energy in the cavity, means for reflecting energy along an axis which passes through the gain medium, and means for outputting laser light generated within the cavity.”)
Fetzer and Fermann are analogous as they are from the field of  Laser.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Fetzer to have included the laser the laser comprises a cavity with at least one gain medium as taught by Fermann for the purpose of amplifying energy.
The motivation to include the modification is to provide a laser that is insensitive to temperature variations and which possess only negligible sensitivity to pressure variations

Claim(s) 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fetzer in view of Inomata et al. ( US patent Publication: 20140333467, “Inomata”).

Regarding claims 4 and 15, Fetzer doesn’t expressly teach, a radar system operable to detect a location of the target,
However Inomata teaches, a radar system operable to detect a location of the target, (“[0022] The radar 3 is a radar that detects an object ahead of the host vehicle using a millimeter wave, a laser, or the like. The radar 3 is attached to the front of the vehicle.”)
Fetzer and Inomata are analogous as they are from the field of  object detection.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Fetzer to have included a radar system to detect a location of the target as taught by Inomata for the purpose of  detecting an object first with an easier technology  so that location or direction of the object can be used to send the laser more correctly in a limited space.
Fetzer in view of Inomata teaches, the radar system directs Laser to the object. (Fetzer already sends Laser to the object. The radar system from Inomata provides the direction/location of the object  so that laser can be directed to the target more precisely.)

Claim(s) 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fetzer in view of Ronnekeivi et al. ( US patent Publication: 20180188077, “Ronnekleiv”). 

Regarding claims 5 and 16,  Fetzer fails to teach, the processor is further operable to correct a Doppler frequency mismatch between laser pulse repetition frequency and a frequency of a voltage waveform of the streak tube imaging system.
However, Ronnekeiv teaches, correct a Doppler frequency mismatch between laser pulse repetition frequency a frequency of a voltage waveform ([0079]……“The array has a number of reflectors being substantially equally spaced along the length, with a delay τ.sub.s between any two neighbouring reflectors. Here, the first two reflectors, R1 and R2, are indicated in the figure to form a reference sensor, REF, having a known and substantially constant length or separation between the reflectors. In this way, the detected signal from the reference sensor may be used to correct detected signals from the other sensors with respect to common phase fluctuations arising from frequency fluctuations in the swept frequency signal from the laser source and modulator, or Doppler-induced frequency noise due to environmentally induced phase fluctuations in the lead-in fibre path or LO fibre path.”)
Fetzer and  Ronnekleiv are analogous as they are from the field of Laser application..
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Fetzer to have included the processor to correct a Doppler frequency mismatch between laser pulse repetition frequency and a frequency of a voltage waveform of the streak tube imaging system similar to correcting of correct a Doppler frequency mismatch between laser pulse repetition frequency a frequency of a voltage waveform as taught by Ronnekleiv for the purpose of suppressing the doppler related noise.


Claim(s) 8, 11, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fetzer in view of Suzuki et al. ( US patent Publication: 20180018757, “Suzuki”). 

Regarding claims 8 and 19, Fetzer doesn’t expressly teach, the processor is further operable to operable to perform a tomographical reconstruction of the target.
However Suzuki teaches, performing a tomographical reconstruction of a target (“[0108] In step 203, the high-quality output projection images are subject to a reconstruction algorithm such as back-projection,….. fan-beam reconstruction, cone-beam reconstruction, sparse sampling reconstruction, and compress sensing reconstruction. The tomographic reconstruction algorithm reconstructs simulated high-dose 3D volume with less noise or artifacts from the simulated high-dose 2D projection images,”)
Fetzer and  Suzuki are analogous as they are from the field of image generation.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Fetzer to have included the processor to perform a tomographical reconstruction of the target as taught by Suzuki for the purpose of generating higher dimensional image of the target.


Regarding claims 11 and 22, Fetzer doesn’t expressly teach, the processor is further operable to perform an inverse Radon transform to generate the representation of the target from the 2D images from the streak tube imaging system.
However, However Suzuki teaches, perform an inverse Radon transform to generate the representation of the target from the 2D images (“[0108] In step 203, the high-quality output projection images are subject to a reconstruction algorithm such as back-projection,….. fan-beam reconstruction, cone-beam reconstruction, sparse sampling reconstruction, and compress sensing reconstruction. The tomographic reconstruction algorithm reconstructs simulated high-dose 3D volume with less noise or artifacts from the simulated high-dose 2D projection images,”)
Fetzer and  Suzuki are analogous as they are from the field of image generation.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Fetzer to have included the processor to perform an inverse Radon transform to generate the representation of the target from the 2D images from the streak tube imaging system as taught by Suzuki for generating higher dimensional image of the target.

Claim(s) 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fetzer in view of Inomata et al. ( US patent Publication: 20040031906, “Glecker”).

Regarding claims 10 and 21, Fetzer doesn’t expressly teach, the processor is further operable to resolve ambiguities in crossing sweep patterns of the streak tube imaging system.
However,  Glecker teaches, resolving  ambiguities in crossing sweep patterns of the streak tube imaging system. (“[0409] In the hyperspectral mode, operator-controlled timing parameters for the streak tube determine the resolution of the range information and the distance in space over which the range information is collected. When the streak tube sweep extends less than a meter in front of and beyond the target, the streak tube time-resolves the return laser pulse and the fluorescence return.”)
Fetzer and Glecker are analogous as they are from the field of  streak rube imaging.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Fetzer to have included the processor to resolve  ambiguities in crossing sweep patterns of the streak tube imaging system as taught by Glecker for the purpose of providing correct waveform in image generation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466. The examiner can normally be reached M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAPAS MAZUMDER/           Primary Examiner, Art Unit 2616